Grant, C. J.
{after stating the facts). We think the decree and finding of the court are fully justified by the evidence. Mr. Michael acted in good faith, and William Lee and his wife and children were benefited to the extent of $128 paid by him to perfect the title. The mortgage from Charles was taken to protect William for money loaned Charles. While there is evidence to show the incompetency of William, there is also evidence to show that he understood the transaction, which resulted in securing title to his homestead. The decree was just and equitable, and is affirmed, with costs.
The other Justices concurred.